Green, J. P., Lawton, Callahan and Doerr, JJ., concur.
Judgment unanimously reversed, on the law, and indictment dismissed.
The People of the State of New York, Respondent, v Kevin Lee Hatzman, Appellant. (Appeal No. 2.)—Judgment unanimously reversed, on the law, and indictment dismissed. Same opinion by Fallon, J., as in People v Hatzman (218 AD2d 185 [decided herewith]). (Appeal from judgment of Niagara County Court, Morton, J.—robbery, first degree.) Present— Green, J. P., Lawton, Fallon, Callahan and Doerr, JJ.